Fish, J.
1. When, pending the argument of a case, counsel disagree as to the testimony of a witness, the better practice is either to have such witness recalled upon the point in question, or to have read to the jury his testimony in reference thereto as taken down by the stenographer. The refusal of the judge, however, to pursue the latter method, upon request of counsel, is not cause for a new trial, when the determination of what the witness actually testified was left by the judge to the jury ; and the more especially is this so when the matter in dispute between counsel is of little importance, as it was in this case. Long v. State, 12 Ga. 293 (20). See also Roberts v. Atlanta Consolidated St. Ry. Co., 104 Ga. 105.
2. A careful examination of the brief of evidence, in connection with thoseportions of the charge which are excepted to as not correctly stating the respec*518five contentions of the parties, shows that the criticism thus made upon the instructions given by the court is without substantial merit.
Argued January 20,
Decided February 3, 1902.
Indictment for murder. Before Judge Evans. Emanuel superior court. November 11, 1901.
W. W. Larsm and JR. L. Gamble, for plaintiff in error.
J. M. Terrell, attorney-general, and B. T. JRawlings, solicitor-general, contra.

Judgment affirmed.


All the Justices concurring.